Case 1:18-cv-20864-JLK Document 59 Entered on FLSD Docket 10/14/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


                                    CASE NO. 1:18-CV-20864-JLK

  JOSE VELAZQUEZ,

                 Plaintiff,

  v.

  GATOR PARK, INC.,

              Defendant.
  ________________________/

               FINAL ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

          THIS MATTER is before the Court sua sponte.

         The Court observes that this matter has been pending for over three years, but little has been

  done by Plaintiff to move this case forward during this time. The Court also notes that Plaintiff’s

  case was previously dismissed on September 4, 2019 for failure to file the pre-trial stipulation. (DE

  42). For these reasons, the Court entered a “Notice of Impending Dismissal for Failure to Prosecute”

  on September 17, 2020, explaining that “the above-styled action shall be dismissed on September

  30, 2020 for lack of prosecution unless some action is taken within the above specified time to

  demonstrate the parties have completed all discovery and ready for pretrial conference and trial.”

  (DE 54). Plaintiff, however, failed to take any such action. Instead, Plaintiff filed a motion for

  extension of time to complete discovery, which indicates that discovery has not been completed, and

  that Plaintiff is not ready for pretrial conference and trial.

         Accordingly, after careful consideration of the record, it is ORDERED, ADJUDGED, and

  DECREED that the complaint be, and the same is, hereby dismissed for failure to prosecute,
Case 1:18-cv-20864-JLK Document 59 Entered on FLSD Docket 10/14/2020 Page 2 of 2



  pursuant to Federal Rule of Civil Procedure 41(b), without prejudice to Plaintiff’s right to re-file the

  case under a new case assignment and new case number in the office of the Clerk of the United

  States District Court. If the case is subsequently re-filed, the attorneys for Plaintiff shall notify the

  Clerk of Court of this order of dismissal on the civil cover sheet (JS44) in order that the clerk of

  court will assign the newly filed case to the division of the undersigned Judge in accordance with

  S.D. Fla. L.R. 3.8.

         It is further ORDERED and ADJUDGED that pretrial conference, currently scheduled for

  November 13, 2020; and trial, currently set for February 22, 2021, are hereby CANCELED.

         It is further ORDERED and ADJUDGED that all pending motions are DENIED as moot.

  The Clerk of Court shall CLOSE this case.

         DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

  Building and United States Courthouse, Miami, Florida, this 14th day of October, 2020.




                                          JAMES LAWRENCE KING
                                          UNITED STATES DISTRICT JUDGE




  cc:    All Counsel of Record




                                                     2
